DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62829531, filed 04/04/2019.
​
Information Disclosure Statement
The Examiner acknowledges that no IDS has been submitted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
Argument 1: Regarding claim 1, the applicant argues that Lien fails to teach synchronization of position information and radar data.
Response 1: The Examiner disagrees. Claim 1 is now rejected with Lien, and further in view of Ton et al. (‘948). Lien describes that the mobile device can then determine one or more radar images by compensating for the trajectory of the mobile device in real-time (column 3 lines 8-33). Lien further describes that position sensors can be configured to monitor real-time motion and/or position of image capture device 102 (column 6 lines 45-61: Figure 1). Therefore, Lien discloses capturing of position information and radar measurements are done in real-time. Furthermore, Ton et al. (‘948) discloses combining the radar information and the camera images...making joint decision based on the information from both camera and radar sensor (paragraphs 69 and 103).

Argument 2: Regarding claim 16, the applicant argues that Hyde is devoid of any reference to a support structure, a movable scanning device or a motor providing movement of a movable scanning device. The applicant argues that the office has failed to identify any teachings in the prior art that a motor can be incorporated in a movable scanning device of Lien.
Response 2: Applicant’s arguments with respect to claim 16 have been considered but are moot because Claim 16 is now rejected with Lien et al. (US 10,823,841 B1), in view of Ton et al. (2016/0061948 A1).

Argument 3: The Applicant argues that the office has failed to provide any articulated reason with a rational underpinning of why one would combine any motor teachings with the handheld smartphones and tablet computers of Lien.
Response 3: The independent claims 1, 16, and 18 are now rejected further in view of Ton et al. (‘948). Ton et al. (‘948) relates to surveillance system using optical camera and radar sensor. Ton et al. (‘948) teaches “the moveable scanning device comprises at least motor coupled with the support structure and configured to provide movement of the moveable scanning device within the area of interest.  Ton et al. (‘948) describes that both the radar sensor and the optical camera may be moved together by movement elements, e.g. the mechanics, actuators or motors, so that also during and after such a movement both the radar sensor and the optical camera look to the same scenery (paragraph 26); the surveillance apparatus 1 comprises a movement unit 30, such as a motor, actuator, actor, etc. in particular for rotating, panning and/or tilting it in one or more directions (paragraph 49). By incorporating the motor teachings with the movable scanning device of Lien, a larger area can be monitored for improved target detection.

Argument 4: Regarding claim 18, the Applicant argues that the examiner has failed to provide any articulated reasoning with a rational underpinning of how image formation would be enhanced or more precise from the combination of the prior art teachings. The applicant argues that the antenna arrangement of McMakin cannot be incorporated into a movable scanning device in as much as McMakin is directed to large full body scanners and the large antenna arrangements would be inapplicable to the handheld smartphone and tablet computing devices of Lien.
Response 4: Applicant’s arguments with respect to claim 16 have been considered but are moot because Claim 18 is now rejected with Lien et al. (US 10,823,841 B1), in view of Ton et al. (2016/0061948 A1).
Amendment to claims 1, 16, 18 has been acknowledged.
Addition of new claims 22-24 has been acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-14 and 16-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 10,823,841 B1), in view of Ton et al. (2016/0061948 A1).
Regarding independent Claim 1, Lien et al. (‘841) discloses “an imaging system (column 5 lines 29-65:  system 100 for capturing a synthetic aperture radar image) comprising: 
a moveable scanning device (column 1 lines 12-15: capturing images, and more particularly to generating images using synthetic aperture radar imaging techniques on a mobile computing device; Figure 1: image capture device) configured to move within an area of interest (column 2 lines 35-46: synthetic aperture radar images are typically captured from radar platforms having a substantially fixed and/or predetermined path or trajectory, or a fixed track moving radar system…such images can be captured by simulating a synthesized antenna aperture by capturing radar data associated with a target at a number of positions and times as the platform travels along its trajectory…the fixed or predetermined motion of the platform can be used to account for a migration of the target within the captured data at each of the different data capture positions), the moveable scanning device comprising: 
a support structure (column 2 lines 35-46: determining synthetic aperture radar images by a mobile computing device, such as a smartphone, tablet computing device, wearable computing device, laptop computing device, or any other suitable computing device capable of being carried by a user while in operation); and 
a radar system coupled with the support structure (Figure 5: mobile computing device, radar module 3221; column 3 lines 34-64: the mobile device can include a radar module), and 
wherein the radar system is configured to emit electromagnetic energy towards a target (column 1 lines 47-67: each return signal corresponds to a pulse transmitted by the mobile computing device while the mobile computing device is in view of the scattering point; column 5 line 66 – column 6 line 13: image capture device 102 can be configured to transmit energy signals (e.g. original waves) 142 towards target 104), 
to receive electromagnetic energy reflected from the target during movement of the moveable scanning device (column 1 lines 47-67: receiving, by the mobile computing device, a plurality of return signals reflected from the scattering point; column 5 line 66 – column 6 line 13: image capture device 102 can be configured to intercept or receive return signals (e.g. reflected waves) 144 from target 104), and 
to output radar data indicative of the received electromagnetic energy (column 3 lines 8-33: a motion of a mobile device can be determined in real time as the mobile device transmits and receives radar data with respect to a target scene, and the determined motion can be used to update a target response associated with received radar data obtained by the mobile device; column 6 lines 14-22: electromagnetic radiation reflected coherently back in the direction of image capture device 102 (having radar module) can be intercepted by antenna element(s) 106 such received return signal is a superposition of reflections from a plurality of scattering points within the field of view of image capture device 102…data indicative of the received return signals can be provided to SAR controller 110 for processing to generate one or more images); 
a position capture system (Figure 5: mobile computing device 310 having position sensors 108; column 3 lines 8-33: data associated with a plurality of locations of a mobile computing device can be received…. the data can be determined at least in part by one or more sensors or other components implemented within the mobile computing device;) configured to 
generate position information regarding locations of the moveable scanning device within the area of interest during the emission and reception of the electromagnetic energy (column 3 lines 34-64: the mobile device can further be configured to determine positional information of the mobile device using one or more accelerometers, gyroscopes, depth cameras, optical cameras, ranging base stations, and/or various other suitable components; column 3 lines 8-33: the plurality of locations of the mobile device can correspond to a movement of the mobile device along a trajectory proximate a target scene by a user during an image capture period…one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations;); 
processing circuitry (Figure 5: processor(s)) configured to process the position information and the radar data to generate image data regarding the target (column 3 lines 8-33: one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations…the mobile device can then determine one or more radar images by compensating for the trajectory of the mobile device in real-time…image determined using one or more synthetic aperture radar processing techniques; column 4 lines 33-54: the target response can be determined by combining the compensated return signals for each scattering point in the target scene...one or more pulse compression techniques, range-Doppler techniques, range and/or Doppler migration correction techniques, Doppler mapping techniques can be used; column 4 line 55- column 5 line 11: such processing techniques can further be used to generate an image of the radio frequency (RF) reflectivity of the target scene).”
Lien et al. (‘841) describes that the plurality of locations of the mobile device can correspond to a movement of the mobile device along a trajectory proximate a target scene by a user during an image capture period…one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations…as the mobile device is being moved along the trajectory, the mobile device can transmit a sequence of pulses and receive one or more reflected signals indicative of the target scene…the mobile device can then determine one or more radar images by compensating for the trajectory of the mobile device in real-time (column 3 lines 8-33); position sensors can be configured to monitor real-time motion and/or position of image capture device 102…image capture device 102, can be configured to determine a plurality of positions of image capture device 102 based at least in part on a plurality of positioning signals obtained by position sensors 108 (column 6 lines 45-61: Figure 1). Lien et al. (‘841)   does not explicitly disclose “the position information and the radar data are synchronized in time with respect to one another during the processing by the processing circuitry.”
Ton et al. (‘948) relates to surveillance system using optical camera and radar sensor. Ton et al. (‘948) teaches “the position information and the radar data are synchronized in time with respect to one another during the processing by the processing circuitry (paragraph 69: combining the radar information and the camera images...making joint decision based on the information from both camera and radar sensor...data fusion for the radar and camera ; paragraph 103: processing circuitry that process the captured images of the optical camera and the received electromagnetic radiation of the radar sensor and providing an indication of the detection of the presence of one or more objects).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841) with the teaching of Ton et al. (‘948) for improved target detection (Ton et al. (‘948) – paragraph 69). In addition, both the prior art references, (Lien et al. (‘841) and Ton et al. (‘948)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location using both radar and position capture devices.  
Regarding Claim 2, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 1. Lien et al. (‘841) further discloses “the position capture system is an optical position capture system comprising a plurality of cameras configured to monitor the locations of the moveable scanning device (column 7 Figure 1: position sensor(s) 108 can include depth cameras, optical cameras…position sensor(s) can be configured to monitor real-time motion and/or position of image capture device 102…image capture device 102, can be configured to determine a plurality of positions of image capture device 102 based at least in part on a plurality of positioning signals obtained by position sensors 108)”. 
Regarding Claim 3, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) anticipates the imaging system of Claim 1. Lien et al. (‘841) further discloses “the radar system comprises a transceiver configured to receive signals corresponding to the received electromagnetic energy and to generate the radar data using the received signals (column 7 lines 20-42: antenna elements 106 can include multiple transmitter-receiver pairs configured to produce a broad antenna beam that can be steered with respect to target 10…a single transmitter-receiver pair or an un-steered combination of antenna elements can be enabled to produce one-dimensional ranging and tracking along a line of sight associated with image capture device 102; claim 11: at least one radar transmitter, at least one radar receiver… the radar transmitter to transmit a first radar signal…receive, via the radar receiver, a first return signal caused by a reflection of the first radar signal off the fixed target, the first return signal comprising channels of first radar data from each of the receive antennas and determine a first target response associated with the fixed target based on the first return signal; column 6 lines 14-22: electromagnetic radiation reflected coherently back in the direction of image capture device 102 can be intercepted by antenna elements).”. 
Regarding Claim 4, which is dependent on claim 3, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 3. Lien et al. (‘841) further discloses “the transceiver is configured to control the emission of the electromagnetic energy within a frequency range of approximately 0.1-100 GHz (claim 12: he millimeter wave radar signals have frequencies between 50 gigahertz (GHz) and 70 GHz)”.
Regarding Claim 7, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of claim 1. Lien et al. (‘841) does not explicitly disclose “the moveable scanning device comprises at least motor coupled with the support structure and configured to provide movement of the moveable scanning device within the area of interest”.  
Ton et al. (‘948) relates to surveillance system using optical camera and radar sensor. Ton et al. (‘948) teaches “the moveable scanning device comprises at least motor coupled with the support structure and configured to provide movement of the moveable scanning device within the area of interest (paragraph 26: both the radar sensor and the optical camera may be moved together by movement elements, e.g. the mechanics, actuators or motors, so that also during and after such a movement both the radar sensor and the optical camera look to the same scenery; paragraph 49: the surveillance apparatus 1 comprises a movement unit 30, such as a motor, actuator, actor, etc. in particular for rotating, panning and/or tilting it in one or more directions...by moving the camera, a larger area can be monitored).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841) with the teaching of Ton et al. (‘948) for improved target detection by monitoring larger area (Ton et al. (‘948) – paragraph 49). In addition, both the prior art references, (Lien et al. (‘841) and Ton et al. (‘948)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location using both radar and position capture devices.  
Regarding Claim 8, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 1. Lien et al. (‘841) further discloses “the processing circuitry is located remotely from the moveable scanning device. (Figure 5: server 330, processors 332 located remotely).” 
Regarding Claim 9, which is dependent on claim 8, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 8. Lien et al. (‘841) further discloses “the moveable scanning device comprises communication circuitry configured to communicate the radar data from the moveable scanning device to the processing circuitry (column 10 line 36 – line 60: Figure 5 depicts an example computing system 300 that can be used to implement the methods and systems according to example aspects of the present disclosure…the system 300 can be implemented using a client-server architecture that includes a mobile computing device 310 that communicates with one or more servers 330 over a network 340…the system 300 can be implemented using other suitable architectures, such as a single computing device…the mobile computing device 310 can have one or more processors 312 and one or more memory devices 314…the mobile computing device 310 can also include a network interface used to communicate with one or more servers 330 over the network 340. The network interface can include any suitable components for interfacing with one more networks, including for example, transmitters, receivers, ports, controllers, antennas, or other suitable components).”
Regarding Claim 10, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 1. Lien et al. (‘841) further discloses “at least one component of the position capture system is coupled with the support structure of the moveable scanning device (Figure 5: position sensors 10 part of the mobile computing device 310)”. 
Regarding Claim 11, which is dependent on claim 10, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 10. Lien et al. (‘841) further discloses “the at least one component comprises a camera (column 7 Figure 1: position sensors 108 can include one or more depth cameras, optical cameras...position sensor(s) can be configured to monitor real-time motion and/or position of image capture device 102…image capture device 102, can be configured to determine a plurality of positions of image capture device 102 based at least in part on a plurality of positioning signals obtained by position sensors 108)”.
Regarding Claim 12, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 1. Lien et al. (‘841) further discloses “the radar system is configured to emit electromagnetic energy comprising a sweep of a plurality of different frequencies of a bandwidth (column 5 lines 28-65: the generated energy signals can be frequency-modulated continuous wave (FMCW) energy signals having various frequencies between about 50 GHz and about 70 GHz)”.
Regarding Claim 13, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 1. Lien et al. (‘841) further discloses “the moveable scanning device is configured to be held and moved by a user during scanning of the target (column 5 lines 28-65: the mobile computing device can be any suitable mobile computing device, such as a smartphone, tablet, laptop, wearable computing device, or other suitable mobile computing device capable of being carried by a user while in operation)”.
Regarding Claim 14, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of claim 1. Lien et al. (‘841) does not explicitly disclose “the radar system comprises a plurality of transmit antennas arranged in a first row and a plurality of receive antennas arranged in a second row, and wherein the transmit antennas and the receive antennas are staggered with respect to one another.” 	
Ton et al. (‘948) relates to surveillance system using optical camera and radar sensor. Ton et al. (‘948) teaches “the radar system comprises a plurality of transmit antennas arranged in a first row and a plurality of receive antennas arranged in a second row, and wherein the transmit antennas and the receive antennas are staggered with respect to one another (paragraph 46: the surveillance apparatus 1 further comprises a radar sensor 20 having one or more (here three) transmitting antennas 21 (indicated by full circles) configured to emit electromagnetic radiation and one or more (here three) receiving antennas 22 (indicated by empty circles) configured to receive electromagnetic radiation. In this embodiment the antennas 21, 22; paragraph 53: Figures 3-4: Figures 3 and 4 each use a 1D MIMO antenna array having multiple Tx antennas 21c, 21d and multiple Rx antennas 22c, 22d. All the antennas cover the field of view of the optical camera. Each pair of Tx and Rx antennas is equal to one virtual antenna 23c, 23d (positioned at the spatial convolution of the real Tx and Rx antenna)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841) with the teaching of Ton et al. (‘948) for improved target detection (Ton et al. (‘948) – paragraph 69). In addition, both the prior art references, (Lien et al. (‘841) and Ton et al. (‘948)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location using both radar and position capture devices.  
Regarding independent Claim 16, Lien et al. (‘841) discloses “an imaging system (column 5 lines 29-65:  system 100 for capturing a synthetic aperture radar image) comprising: 
a moveable scanning device (column 1 lines 12-15: capturing images, and more particularly to generating images using synthetic aperture radar imaging techniques on a mobile computing device; Figure 1: image capture device) configured to move within an area of interest (column 2 lines 35-46: synthetic aperture radar images are typically captured from radar platforms having a substantially fixed and/or predetermined path or trajectory, or a fixed track moving radar system…such images can be captured by simulating a synthesized antenna aperture by capturing radar data associated with a target at a number of positions and times as the platform travels along its trajectory…the fixed or predetermined motion of the platform can be used to account for a migration of the target within the captured data at each of the different data capture positions), the moveable scanning device comprising: 
a support structure (column 2 lines 35-46: determining synthetic aperture radar images by a mobile computing device, such as a smartphone, tablet computing device, wearable computing device, laptop computing device, or any other suitable computing device capable of being carried by a user while in operation); and 
a radar system coupled with the support structure (Figure 5: mobile computing device, radar module 3222; column 3 lines 34-64: the mobile device can include a radar module), and 
wherein the radar system is configured to emit electromagnetic energy towards a target (column 1 lines 47-67: each return signal corresponds to a pulse transmitted by the mobile computing device while the mobile computing device is in view of the scattering point; column 5 line 66 – column 6 line 13: image capture device 102 can be configured to transmit energy signals (e.g. original waves) 142 towards target 104), 
to receive electromagnetic energy reflected from the target during movement of the moveable scanning device (column 1 lines 47-67: receiving, by the mobile computing device, a plurality of return signals reflected from the scattering point; column 5 line 66 – column 6 line 13: image capture device 102 can be configured to to intercept or receive return signals (e.g. reflected waves) 144 from target 104), and 
to output radar data indicative of the received electromagnetic energy (column 3 lines 8-33: a motion of a mobile device can be determined in real time as the mobile device transmits and receives radar data with respect to a target scene, and the determined motion can be used to update a target response associated with received radar data obtained by the mobile device; column 6 lines 14-22: electromagnetic radiation reflected coherently back in the direction of image capture device 102 (having radar module) can be intercepted by antenna element(s) 106 such received return signal is a superposition of reflections from a plurality of scattering points within the field of view of image capture device 102…data indicative of the received return signals can be provided to SAR controller 110 for processing to generate one or more images); 
a position capture system (Figure 5: mobile computing device 310 having position sensors 108; column 3 lines 8-33: data associated with a plurality of locations of a mobile computing device can be received…. the data can be determined at least in part by one or more sensors or other components implemented within the mobile computing device;) configured to 
generate position information regarding locations of the moveable scanning device within the area of interest during the emission and reception of the electromagnetic energy (column 3 lines 34-64: the mobile device can further be configured to determine positional information of the mobile device using one or more accelerometers, gyroscopes, depth cameras, optical cameras, ranging base stations, and/or various other suitable components; column 3 lines 8-33: the plurality of locations of the mobile device can correspond to a movement of the mobile device along a trajectory proximate a target scene by a user during an image capture period…one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations;); 
processing circuitry (Figure 5: processor(s)) configured to process the position information and the radar data to generate image data regarding the target (column 3 lines 8-33: one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations…the mobile device can then determine one or more radar images by compensating for the trajectory of the mobile device in real-time…image determined using one or more synthetic aperture radar processing techniques; column 4 lines 33-54: the target response can be determined by combining the compensated return signals for each scattering point in the target scene...one or more pulse compression techniques, range-Doppler techniques, range and/or Doppler migration correction techniques, Doppler mapping techniques can be used; column 4 line 55- column 5 line 11: such processing techniques can further be used to generate an image of the radio frequency (RF) reflectivity of the target scene); and 
configured to use the image data to generate images regarding the target (column 3 lines 8-33: the plurality of locations of the mobile device can correspond to a movement of the mobile device along a trajectory proximate a target scene by a user during an image capture period…one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations…as the mobile device is being moved along the trajectory, the mobile device can transmit a sequence of pulses and receive one or more reflected signals indicative of the target scene…the mobile device can then determine one or more radar images by compensating for the trajectory of the mobile device in real-time; column 6 lines 45-61: Figure 1: position sensors can be configured to monitor real-time motion and/or position of image capture device 102…image capture device 102, can be configured to determine a plurality of positions of image capture device 102 based at least in part on a plurality of positioning signals obtained by position sensors 108).”
Lien et al. (‘841) does not explicitly disclose “the moveable scanning device comprises at least one motor coupled with the support structure and configured to provide the movement of the moveable scanning device.”
Ton et al. (‘948) relates to surveillance system using optical camera and radar sensor. Ton et al. (‘948) teaches “the moveable scanning device comprises at least one motor coupled with the support structure and configured to provide the movement of the moveable scanning device (paragraph 26: Figure 1: both the radar sensor and the optical camera may be moved together by movement elements, e.g. the mechanics, actuators or motors, so that also during and after such a movement both the radar sensor and the optical camera look to the same scenery; paragraph 49: the surveillance apparatus 1 comprises a movement unit 30, such as a motor, actuator, actor, etc. in particular for rotating, panning and/or tilting it in one or more directions).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841) with the teaching of Ton et al. (‘948) for improved target detection by monitoring larger area (Ton et al. (‘948) – paragraph 49). In addition, both the prior art references, (Lien et al. (‘841) and Ton et al. (‘948)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location using both radar and position capture devices.  
Regarding Claim 17, which is dependent on independent claim 16, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of Claim 16. Lien et al. (‘841) further discloses “the position capture system comprises a camera that is coupled with the support structure of the moveable scanning device (column 7 Figure 1: position sensor(s) 108 can include depth cameras, optical cameras…position sensor(s) can be configured to monitor real-time motion and/or position of image capture device 102…image capture device 102, can be configured to determine a plurality of positions of image capture device 102 based at least in part on a plurality of positioning signals obtained by position sensors 108)”. 
Regarding independent Claim 18, Lien et al. (‘841) discloses “an imaging system (column 5 lines 29-65:  system 100 for capturing a synthetic aperture radar image) comprising: 
a moveable scanning device (column 1 lines 12-15: capturing images, and more particularly to generating images using synthetic aperture radar imaging techniques on a mobile computing device; Figure 1: image capture device) configured to move within an area of interest (column 2 lines 35-46: synthetic aperture radar images are typically captured from radar platforms having a substantially fixed and/or predetermined path or trajectory, or a fixed track moving radar system…such images can be captured by simulating a synthesized antenna aperture by capturing radar data associated with a target at a number of positions and times as the platform travels along its trajectory…the fixed or predetermined motion of the platform can be used to account for a migration of the target within the captured data at each of the different data capture positions), the moveable scanning device comprising: 
a support structure (column 2 lines 35-46: determining synthetic aperture radar images by a mobile computing device, such as a smartphone, tablet computing device, wearable computing device, laptop computing device, or any other suitable computing device capable of being carried by a user while in operation); and 
a radar system coupled with the support structure (Figure 5: mobile computing device, radar module 3223; column 3 lines 34-64: the mobile device can include a radar module), and 
wherein the radar system is configured to emit electromagnetic energy towards a target (column 1 lines 47-67: each return signal corresponds to a pulse transmitted by the mobile computing device while the mobile computing device is in view of the scattering point; column 5 line 66 – column 6 line 13: image capture device 102 can be configured to transmit energy signals (e.g. original waves) 142 towards target 104), 
to receive electromagnetic energy reflected from the target during movement of the moveable scanning device (column 1 lines 47-67: receiving, by the mobile computing device, a plurality of return signals reflected from the scattering point; column 5 line 66 – column 6 line 13: image capture device 102 can be configured to intercept or receive return signals (e.g. reflected waves) 144 from target 104), and 
to output radar data indicative of the received electromagnetic energy (column 3 lines 8-33: a motion of a mobile device can be determined in real time as the mobile device transmits and receives radar data with respect to a target scene, and the determined motion can be used to update a target response associated with received radar data obtained by the mobile device; column 6 lines 14-22: electromagnetic radiation reflected coherently back in the direction of image capture device 102 (having radar module) can be intercepted by antenna element(s) 106 such received return signal is a superposition of reflections from a plurality of scattering points within the field of view of image capture device 102…data indicative of the received return signals can be provided to SAR controller 110 for processing to generate one or more images); 
a position capture system (Figure 5: mobile computing device 310 having position sensors 108; column 3 lines 8-33: data associated with a plurality of locations of a mobile computing device can be received…. the data can be determined at least in part by one or more sensors or other components implemented within the mobile computing device) configured to 
generate position information regarding locations of the moveable scanning device within the area of interest during the emission and reception of the electromagnetic energy (column 3 lines 34-64: the mobile device can further be configured to determine positional information of the mobile device using one or more accelerometers, gyroscopes, depth cameras, optical cameras, ranging base stations, and/or various other suitable components; column 3 lines 8-33: the plurality of locations of the mobile device can correspond to a movement of the mobile device along a trajectory proximate a target scene by a user during an image capture period…one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations); 
processing circuitry (Figure 5: processor(s)) configured to process the position information and the radar data to generate image data regarding the target (column 3 lines 8-33: one or more relative positions between the mobile device and the target scene can be determined based at least in part on the data associated with the plurality of locations…the mobile device can then determine one or more radar images by compensating for the trajectory of the mobile device in real-time…image determined using one or more synthetic aperture radar processing techniques; column 4 lines 33-54: the target response can be determined by combining the compensated return signals for each scattering point in the target scene...one or more pulse compression techniques, range-Doppler techniques, range and/or Doppler migration correction techniques, Doppler mapping techniques can be used; column 4 line 55- column 5 line 11: such processing techniques can further be used to generate an image of the radio frequency (RF) reflectivity of the target scene); and 
Lien et al. (‘841) does not explicitly disclose “the radar system comprises a plurality of transmit antennas arranged in a first row and a plurality of receive antennas arranged in a second row, and wherein the transmit antennas and the receive antennas are staggered with respect to one another.”
Ton et al. (‘948) relates to surveillance system using optical camera and radar sensor. Ton et al. (‘948) teaches “the radar system comprises a plurality of transmit antennas arranged in a first row and a plurality of receive antennas arranged in a second row, and wherein the transmit antennas and the receive antennas are staggered with respect to one another (paragraph 46: the surveillance apparatus 1 further comprises a radar sensor 20 having one or more (here three) transmitting antennas 21 (indicated by full circles) configured to emit electromagnetic radiation and one or more (here three) receiving antennas 22 (indicated by empty circles) configured to receive electromagnetic radiation. In this embodiment the antennas 21, 22; paragraph 53: Figures 3-4: Figures 3 and 4 each use a 1D MIMO antenna array having multiple Tx antennas 21c, 21d and multiple Rx antennas 22c, 22d. All the antennas cover the field of view of the optical camera. Each pair of Tx and Rx antennas is equal to one virtual antenna 23c, 23d (positioned at the spatial convolution of the real Tx and Rx antenna)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841) with the teaching of Ton et al. (‘948) for improved target detection (Ton et al. (‘948) – paragraph 69). In addition, both the prior art references, (Lien et al. (‘841) and Ton et al. (‘948)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location using both radar and position capture devices.  
Regarding Claim 20, which is dependent on claim 18, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of claim 18. Lien et al. (‘841)/Ton et al. (‘948) does not explicitly disclose “the moveable scanning device comprises at least motor coupled with the support structure and configured to provide movement of the moveable scanning device within the area of interest”.  
Ton et al. (‘948) relates to surveillance system using optical camera and radar sensor. Ton et al. (‘948) teaches “the moveable scanning device comprises at least motor coupled with the support structure and configured to provide movement of the moveable scanning device within the area of interest (paragraph 26: both the radar sensor and the optical camera may be moved together by movement elements, e.g. the mechanics, actuators or motors, so that also during and after such a movement both the radar sensor and the optical camera look to the same scenery; paragraph 49: the surveillance apparatus 1 comprises a movement unit 30, such as a motor, actuator, actor, etc. in particular for rotating, panning and/or tilting it in one or more directions. By moving the camera, a larger area can be monitored).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841) with the teaching of Ton et al. (‘948) for improved target detection by monitoring larger area (Ton et al. (‘948) – paragraph 49). In addition, both the prior art references, (Lien et al. (‘841) and Ton et al. (‘948)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location using both radar and position capture devices.  
Regarding Claim 21, which is dependent on independent claim 18, Lien et al. (‘841)/ Ton et al. (‘948) discloses the imaging system of claim 18..Lien et al. (‘841) further discloses “the moveable scanning device is configured to be held and moved by a user during scanning of the target (column 5 lines 28-65: the mobile computing device can be any suitable mobile computing device, such as a smartphone, tablet, laptop, wearable computing device, or other suitable mobile computing device capable of being carried by a user while in operation)”.
Regarding Claim 22, which is dependent on independent claim 1, Lien et al. (‘841)/ Ton et al. (‘948) discloses the imaging system of claim 1. Lien et al. (‘841) further discloses “a display (Figure 5: Display 335) configured to use the image data to generate images regarding the target (column 11 lines 25-40: the mobile computing device 310 can have a display device 335 for presenting a user interface for displaying images).”
Regarding Claim 23, which is dependent on independent claim 16, Lien et al. (‘841)/ Ton et al. (‘948) discloses the imaging system of claim 16. Lien et al. (‘841) further discloses “a display (Figure 5: Display 335) configured to use the image data to generate images regarding the target (column 11 lines 25-40: the mobile computing device 310 can have a display device 335 for presenting a user interface for displaying images).”
Regarding Claim 24, which is dependent on independent claim 18, Lien et al. (‘841)/ Ton et al. (‘948) discloses the imaging system of claim 18. Lien et al. (‘841) further discloses “a display (Figure 5: Display 335) configured to use the image data to generate images regarding the target (column 11 lines 25-40: the mobile computing device 310 can have a display device 335 for presenting a user interface for displaying images).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 10,823,841 B1)/Ton et al. (2016/0061948 A1), and further in view of Fernandes et al. (US 2014/0320331 A1).
Regarding Claim 6, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of claim 1. Lien et al. (‘841)/Ton et al. (‘948) does not explicitly disclose “the radar data is indicative of intensities of the electromagnetic energy received by the radar system for a plurality of voxels.”
Fernandes et al. (‘331) relates to millimeter-wave radar imaging utilized to perform threat detection (paragraph 16). Fernandes et al. (‘331) teaches “the radar data is indicative of intensities of the electromagnetic energy received by the radar system for a plurality of voxels (paragraph 59: generate a three dimensional image volume where each voxel value is proportional to a scatterer reflectance value; paragraph 60: voxels are extracted for mesh generation using an amplitude threshold value…in one amplitude threshold example, the threshold may be varied to select different voxels for use in the surface reconstruction and segmentation and contrast enhancement may be performed…in one specific embodiment, only voxels having intensity values above a threshold are utilized… threshold may be used to isolate high intensity scatterers in one embodiment)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841)/Ton et al. (‘948) with the teaching of Fernandes et al. (‘331) for enhanced image formation for target detection (Fernandes et al. (‘331) – paragraph 16). In addition, all the prior art references, (Lien et al. (‘841), Ton et al. (‘948) and Fernandes et al. (‘331)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 10,823,841 B1)/Ton et al. (2016/0061948 A1), and further in view of Hyde et al. (US 2016/0213315 A1).
Regarding Claim 15, which is dependent on independent claim 1, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of claim 1. Lien et al. (‘841)/Ton et al. (‘948) does not explicitly disclose “the moveable scanning device comprises a plurality of markers, and the position capture system is configured to track the positions of the markers to generate the position information regarding the locations of the movable scanning device”.  
Hyde et al. (‘315) relates to movable monitor including radar component (paragraph 6).  Hyde et al. (‘315) teaches “the moveable scanning device comprises a plurality of markers, and the position capture system is configured to track the positions of the markers to generate the position information regarding the locations of the movable scanning device (paragraph 197: one or more fiducial markers, e.g., spots or templates, placed on the location of the subject prior scanning with the micro-impulse radar component. For example, the fiducial reader, e.g., an image-capture device such as a digital camera, can image one or more washable ink spots, adhesive dots or stickers, or other marking agents placed on the skin surface of the subject prior to scanning with the micro-impulse radar component…for example, the fiducial reader can image one or more markings associated with an article of clothing worn by the subject, the one or more markings overlapping the location of interest on the subject…in an aspect, the one or more fiducial markers include one or more of radiofrequency identification (RFID) tags, electronic nodes, magnetic, or audio nodes…for example, the fiducial reader can include a radiofrequency antenna including circuitry to receive a radiofrequency signal from one or more RFID tags placed on the skin surface of the subject or worn in an article of clothing…in an aspect, the location-capture component includes a fiducial reader that includes a receiver for signals sent from one or more fiducial markers that are electronic nodes…in an aspect, the location-capture component includes a fiducial reader that includes an audio receiver, e.g., a microphone, for signals sent from one or more fiducial markers that are audio node).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841)/Ton et al. (‘948) with the teaching of Hyde et al. (‘315) to get desired focuses for enhanced image formation for target detection (Hyde et al. (‘315) – paragraph 31). In addition, both the prior art references, (Lien et al. (‘841), Ton et al. (‘948) and Hyde et al. (‘315)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of movable scanning device, use of antenna configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target position.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 10,823,841 B1)/Ton et al. (2016/0061948 A1), and further in view of Lovsen (US 6,975,263 B1).
Regarding Claim 19, which is dependent on independent claim 18, Lien et al. (‘841)/Ton et al. (‘948) discloses the imaging system of claim 18 Lien et al. (‘841)/Ton et al. (‘948) does not explicitly disclose “the first and second rows are arranged along respective axes that are at least substantially parallel to one another and extend in directions that are at least substantially orthogonal to a direction of movement of the moveable scanning device.”
Lovsen (‘263) relates to a device for position determination by means of radio waves, preferably microwaves. Lovsen (‘263) teaches “the first and second rows are arranged along respective axes that are at least substantially parallel to one another and extend in directions that are at least substantially orthogonal to a direction of movement of the moveable scanning device (column 3 lines 34-58:  arrange antennas along several axes and hence permit measuring in at several planes…by placing at least one additional pair of array antennas along an axis substantially perpendicular  to the first axis and substantially perpendicular to the direction of  travel of the object, a reference angle to the object in relation to the antennas may thus be determined in each of the two planes, substantially perpendicular to each other, which are formed by the object and the respective axis on which pairs of antennas are arranged).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the imaging system of Lien et al. (‘841)/Ton et al. (‘948) with the teaching of Lovsen (‘263) allowing a large extent for the respective array antenna in order to permit both good directivity and a large unambiguous region (Lovsen (‘263) – column 2 lines 6-8). In addition, both the prior art references, (Lien et al. (‘841), Ton et al. (‘948), Lovsen (‘263)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of antenna array configured to emit electromagnetic waves towards target and receive reflected electromagnetic radiation, having processing circuitry to obtain object or target location.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reynolds et al. (WO 2018/147929 A2) describes System 100 (e.g., an imaging system) includes antenna system 104, controller 120, position estimator 122, and reconstruction system 124..the system 100 is positioned to image a scene 102…the antenna system 104 includes antennas 106, position sensor/actuator 118, and RF transceiver 108…the antennas 106 may be positioned to provide one or more interrogation signals to the scene 102 and receive scattered signals from the scene 102…the controller 120 may be coupled to the position sensor/actuator 118 and may control movement of the antennas 106 relative to the scene 102…the position estimator 122 may be coupled to the controller 120 and/or position sensor/actuator 118 and may estimate a position of the antennas 106, which may be a relative position with respect to scene 102…the reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values (paragraph 44);  imaging devices described herein may utilize reflectivity values (e.g., reflectivity values provided by reconstruction system 124) to generate image data associated with a scene, such as scene 102, The image data may be used to display a representation of the scene 102 or objects in the scene 102. In some examples, the image data may pertain to display of objects which may not be visually observable in the scene 102 (paragraph 70);  The position of these pixels/ voxels can be described in a global coordinate system of the final image (paragraph 88). 
McMakin et al. (2004/0090359 A1) describes that under the control of transceiver 42, individual antenna elements 38 can be selectively activated with switching tree 43…each element 38 is dedicated to transmission or reception…elements 38 are arranged in two generally vertical columns arranged in a back-to-back relationship with one another…elements 38 comprising one of the columns are dedicated to transmission and elements 38 comprising the other of the columns are dedicated to reception (paragraph 33, Figures 1-2); server 63 is operable to communicate over network 70. Computer network 70 communicatively couples a number of sites 80 together (paragraph 40); along each parallel ray, the intensity is attenuated in proportion to the data it encounters in the volumetric representation…after attenuation, the maximum voxel intensity is selected to represent an image pixel intensity for the corresponding ray (paragraph 52).
Sentelle et al. (US 2015/0301167 A1) relates to analysis and processing of multi-frequency radar signals…device includes a radar system configured to be placed in a hiding mechanism…the radar system includes one or more transmit antennas oriented and configured to transmit one or more radar signals…the radar system includes one or more receive antennas oriented and configured to receive reflection signals of the transmitted radar signal back through the barrier and back…the one or more transceivers adapted to generate the radar signals and process the received reflection signals. In addition, the radar system includes an electronic processor coupled to an electronic storage, the electronic storage comprising instructions, that when executed, cause the processor to analyze the received reflection signals of the transmitted one or more radar signals, and determine, based on the analyzed received reflection signals, locations of the one or more individuals within a region (paragraph 15).
Crain et al. (WO2013141923A2) describes a method of imaging a zone to be surveyed…illuminating the zone with radar and receiving a reflected radar return from the zone…the radar reflector is configured to provide a strong radar reflection…the processing includes identifying the radar reflector and optical signaling mechanism and correlating the reflected radar return and the photographic data with each other based on a known positional relationship of the optical signaling mechanism and the radar reflector for use in producing a three dimensional image of the zone (paragraph 5).
Josefsberg et al. (US 10,205,457 B1) describes that the radar unit may be utilized in conjunction with camera, image processing used to create a mapping of the surroundings; column 6 lines 37-53: imaging radar that can discover silhouettes and create a true 3-dimensional map of the surroundings of the vehicle; Figure 33: camera [position capture system] and radar in the vehicle (column 44 line 51-column 45 line 16).
McMakin et al. (US 7,844,081 B2) discloses TX tree 352, RX tree 354 (Figure 3); antenna array, antennas staggered; column 11 lines 49-66: antenna array 400, antenna elements 410 are arranged rectilinearly along the face of the antenna array 400, thereby forming a two-dimensional array…the antenna elements 410 are sometimes referred to as being arranged into rows and columns, though it should be understood that reference to a row or a column does not require the antenna elements to be aligned horizontally or vertically, respectively… instead, antenna elements in a row can be aligned on an axis angularly translated from the horizontal axis (for example, by as much 90 degrees) and antenna elements in a column can be aligned on an axis angularly translated from the vertical axis (for example, by as much 90 degrees) …the antenna elements 410 can also be arranged in other "regular" configurations or in an irregular configuration (Figure 4); receive antenna array 626, transmit antenna array 624 (Figure 6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lien et al. (‘841) shows in Figure 5 that the radar module 322 is coupled to the mobile computing device (claimed support structure).
        2 Lien et al. (‘841) shows in Figure 5 that the radar module 322 is coupled to the mobile computing device (claimed support structure).
        3 Lien et al. (‘841) shows in Figure 5 that the radar module 322 is coupled to the mobile computing device (claimed support structure).